935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ASSOCIATES COMMERCIAL CORPORATION, Plaintiffs-Appellees,v.Blake RATLIFF, Defendant-Appellant.
No. 90-5962.
United States Court of Appeals, Sixth Circuit.
June 4, 1991.

On Appeal from the United States District Court for the Eastern District of Kentucky, No. 90-00008;  HOOD, J.
E.D.Ky.
AFFIRMED IN PART, REMANDED IN PART
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant Blake Ratliff has appealed from summary judgment entered by the United States District Court for the Eastern District of Kentucky in favor of plaintiff-appellee Associates Commercial Corporation in this diversity action to collect on a deficiency due after the sale of collateral pursuant to the terms of a promissory note guaranteed by the appellant.


2
Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the district court was not in error when it granted summary judgment to the appellee.  However, the appellee concedes, and this court agrees, that the district court erred in allowing post-judgment interest at the rate provided in the promissory note, rather than the rate derived from the application of 28 U.S.C. Sec. 1961.


3
Accordingly, this case is REMANDED to the district court for entry of a new judgment setting a post-judgment interest rate in conformance with the statutory rate in effect at the time of the original entry of judgment.  The district court's judgment is otherwise AFFIRMED for the reasons stated in the opinion of that court filed on June 28, 1990.